     Case 1:18-cr-00052-JRH-BKE Document 161 Filed 07/17/20 Page 1 of 2

                                                                           , .     rlLEu
                                                                           u.b. District COURT
                                                                               AUGUSTA Diy.
                      IN THE UNITED STATES DISTRICT COURT

                                                                          20JUL 17 m 9: 10
                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                                                        CLERK
                                   AUGUSTA DIVISION                          SO.    f./F GA.
MICHAEL D. BATTLE,                             )
                                               )
              Petitioner,                      )
                                               )
       V.                                      )          CV 120-038
                                               )          (Formerly CR 118-052)
UNITED STATES OF AMERICA,                      )
                                               )
              Respondent.                      )



                                          ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which objections have been filed. (Doc. no. 9.) In

his objections. Petitioner requests the appointment of appellate counsel and makes clear his

desire to file a notice of appeal. (Id.) As explained below, the Court has appointed new

counsel to represent Petitioner on direct appeal, and he shall have fourteen days from the date

of entry ofthe new Judgment to file a notice of appeal.

       Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate

Judge as its opinion. Therefore, the Court GRANTS Petitioner’s motion filed pursuant to 28

U.S.C. § 2255 as to the out-of-time appeal and DISMISSES without prejudice all other

claims raised in the § 2255 motion. The Court VACATES Petitioner’s judgment in the

underlying criminal case. CR 118-052, doc. no. 139. Simultaneous with the entry of this
     Case 1:18-cr-00052-JRH-BKE Document 161 Filed 07/17/20 Page 2 of 2



Order, the Court is entering a new Judgment in a Criminal Case that reimposes the same

sentence, identical in all respects to the original Judgment, save only for the date of entry.

       The Court HEREBY ADVISES Petitioner that with the entry of the new Judgment,

he shall have all the rights associated with an appeal from any criminal sentence. The Court

also specifically advises Petitioner the entry of the new Judgment creates a fourteen-day

period within which Petitioner may prosecute a direct appeal of his criminal conviction.

Thus, Petitioner shall have fourteen days from the date of entry of the Judgment to file a

notice of appeal. Attorney Michael N. Loehl has been appointed to represent Petitioner on

direct appeal. S^id., doc. no. 159.

       Finally, the Court DIRECTS the Clerk to CLOSE this civil action and ENTER an

appropriate final judgment in favor of Petitioner.

       SO ORDERED this _/^^^ay of July, 2020, at Augusta, Georgia.



                                             J. RANDAL HALL,'CHIEF JUDGE
                                             UNITE^TATES DISTRICT COURT
                                            Southern district of Georgia
